EXHIBIT 10.1




SEVERANCE AGREEMENT

 

THIS SEVERANCE AGREEMENT (the “Agreement”), dated as of March 9, 2015 (the
“Execution Date”), between Matthew Czajkowski, an individual (the “Executive”),
and Heat Biologics, Inc. (“Heat”), a Delaware corporation, recites and provides
as follows:

 

WHEREAS, Executive served as the Chief Financial Officer of Heat pursuant to an
Employment Agreement dated May 15, 2013, as amended on May 1, 2014 (the
“Employment Agreement”); and

 

WHEREAS, Executive and Heat desire to terminate the Employment Agreement; and

 

WHEREAS, Heat and Executive have reached agreement on all matters relating to
the employment of Executive by Heat and its subsidiaries and the termination of
his Employment Agreement; and his membership on the board of directors of any
subsidiary; and

 

WHEREAS, Heat and Executive desire to set forth all of the terms and conditions
of their agreement in this Agreement.

 

NOW, THEREFORE, based upon their mutual promises and other good and valuable
consideration, Heat and Executive agree as follows:

 

1.

RESIGNATION.  (a) Executive hereby irrevocably and voluntarily resigns from his
position as Chief Financial Officer of Heat and from any position with any
subsidiary or affiliate of Heat, including as a director (the “Resignation
Date”). After the Resignation Date, Executive shall have no further obligation
or authority to perform duties and functions on behalf of Heat and/or its
subsidiaries or affiliates and shall refrain from performing such duties or
functions.   Executive agrees to cooperate with and provide reasonable
assistance to Heat and its legal counsel in connection with any litigation
(including without limitation arbitration or administrative hearings) or
investigations affecting Heat in which Executive’s assistance or cooperation is
needed as determined. Heat agrees to pay Executive a fee equal to $250 per hour
for such assistance and all of Executive’s reasonable expenses in connection
therewith.  In addition, Executive shall provide reasonable assistance to the
Company in connection with the transition of Executive’s duties.




b.     

NO CONTACT.  For a period of twelve months following the Effective Date
Executive will not discuss Heat, Heat Related Parties and those entities’
respective businesses or operations with any third parties.




2.       

SEVERANCE COMPENSATION.  In consideration of Executive’s undertakings contained
in this Agreement, Heat:

 

a.     

acknowledges that Executive has been paid all of his accrued base salary,
accrued vacation pay and expense reimbursements.

 

b.    

On or before five (5) days after the Effective Date, shall pay Executive a lump
sum of Forty Five Thousand Dollars ($45,000), net of all payroll, Medicare,
Social Security, state and federal taxes and deductions which the Company is
obligated to make as a severance payment.




 




3.     

RELEASES.

 

a.     

In consideration of Heat’s undertakings contained in this Agreement , Executive
has executed the Release, which is attached hereto as Exhibit A and expressly
incorporated in this Agreement (the “Release”), at the time of execution of this
Agreement.  








--------------------------------------------------------------------------------



b.     

In consideration of Executive’s undertakings contained in the Severance
Agreement to which Heat is not otherwise entitled, from and after the Effective
Date Heat releases Executive from, and promises and agrees not to sue Executive
for or in respect of, any and all claims, charges, complaints, liabilities,
obligations, promises, agreements, damages, actions and expenses (including
attorney’s fees and costs) of any nature whatsoever, known or unknown, which
Heat now has or claims to have against Executive from the beginning of time to
the date of this Agreement, provided, however, that this release shall not bar
or waive any claims arising out of business-related willful misconduct or
criminal conduct.




4.     

NO BENEFITS NOT SET OUT IN THIS AGREEMENT.  No salary, benefits, bonus payment,
vacation pay, sick pay or other payments or additional monies beyond the sums
identified in Paragraph 2 and Paragraph 8 of this Agreement will be made by Heat
to Executive or on Executive’s behalf and the parties agree that no salary,
benefits, bonus payment or other payments beyond the sums identified in
Paragraph 2 or Paragraph 8 are owing, except for any amounts that are owed to
Executive pursuant to certain Letter Agreements dated December 18, 2014, January
30, 2015 and March 3, 2015 between the Company and Executive.




5.     

NO DISPARAGEMENT.

 

a.     

In consideration of Heat’s undertakings contained in this Agreement to which
Executive is not otherwise entitled, Executive agrees that he and his agents,
family and/or representatives shall refrain from: (i) all conduct, verbal or
otherwise, which would materially damage the reputation, goodwill or standing in
the community of Heat, its affiliates, subsidiaries, divisions, agents and
related parties and their respective principals, owners (direct or indirect),
members, directors, officers, agents, servants, employees, parties, attorneys
and other professionals, successors and assigns (collectively, the “Heat Related
Parties”); and (ii) referring to or in any way commenting on Heat and/or any of
the other Heat Related Parties in or through the general media or any public
domain (including without limitation, internet websites, blogs, chat rooms and
the like), which would materially damage the reputation, goodwill or standing in
the community of Heat and/or any of the other Heat Related Parties.

 

b.

In consideration of Executive’s undertakings contained in this Agreement to
which Heat is not otherwise entitled, Heat and its officers and directors  agree
that they shall refrain from: (i) all conduct, verbal or otherwise, which would
materially damage the reputation, goodwill or standing in the community of
Executive, including without limitation in response to any requests for
references and (ii) referring to or in any way commenting on Executive in or
through the general media or any public domain (including without limitation,
internet websites, blogs, chat rooms and the like), which would materially
damage the reputation, goodwill or standing in the community of Executive.

 

6.     

TERMS ARE CONFIDENTIAL.  Until such time as Heat is required to disclose the
existence and terms of this Agreement, Executive shall keep the terms and
conditions of this Agreement strictly confidential.  Executive hereby agrees not
to disclose the existence of this Agreement or any of the terms of this
Agreement (including without limitation the amounts referred to in Paragraph 2)
to any person, including without limitation, any current or former employee of
or applicant for employment with Heat and/or any of the other Heat Related
Parties, with the exception of Executive’s attorney, accountant, tax preparer or
spouse or as compelled by legal process, provided Executive’s attorneys,
accountants, tax preparers, or spouses are informed of this provision requiring
confidentiality and such person agrees to be bound by its terms.

 

7.     

RETURN OF COMPANY PROPERTY.  All documents, records, data, equipment (including,
without limitation: any computer or computers; any electronic storage device;
computer hard drives; flash drives; discs and the like), Heat charge or credit
cards, any Heat electronic communication devices (including cellular telephones,
BlackBerry®, PDA and the like) and other physical property, whether or not
pertaining to Confidential Information, which were furnished to Executive by
Heat or were procured by Executive in connection with Executive’s services to
Heat and/or is subsidiaries or affiliates will be and remain the sole property
of Heat. Executive will return to Heat forthwith all such materials and
property.   

 





2




--------------------------------------------------------------------------------



8.     

STOCK SHARES AND OPTIONS.




a. Heat acknowledges that Executive’s stock options exercisable for 26,149
shares of common stock (“Vested Options”) shall vest by March 9, 2015 and the
Vested Options shall be exercisable any time prior to the ten year anniversary
of the date of issuance (of the Vested Options, options exercisable for 23,441
shares of common stock have an exercise price of $8.81 per share and options
exercisable for 2,708 shares of common stock have an exercise price of $8.62 per
share) and that stock options exercisable for an additional 15,286 shares of
common stock (“Resignation Date Options”) shall have accelerated vesting and
shall vest on the Resignation Date and shall be exercisable at any time prior to
the date that is ninety (90) days after the Resignation Date (of the Resignation
Date Options, options exercisable for 12,786 shares of common stock have an
exercise price of $8.81 per share and options exercisable for 2,500 shares of
common stock have an exercise price of $8.62 per share.  

        




9.  

CONFIDENTIAL INFORMATION.

a.     

“Confidential Information” means any information concerning or referring in any
way to the business of Heat and/or its subsidiaries and affiliates disclosed to
or acquired by the Executive through or as a consequence of the Executive’s
affiliation as an employee of Heat and/or member of it and/or its subsidiaries
or affiliates. For purposes of this Agreement, Confidential Information consists
of information proprietary to Heat and/or its subsidiaries and affiliates which
is not generally known to the public and which in the ordinary course of
business is maintained by Heat and/or its subsidiaries and affiliates as
confidential. By way of example and without limitation, Confidential Information
consists of computer software, trade secrets, patents, inventions, copyrights,
techniques, designs, and other technical information in any way concerning or
referring to scientific, technical or mechanical aspects of Heat’s and/or its
subsidiaries’ and affiliates’ products, concepts, processes, machines,
engineering, research and development. Confidential Information also includes,
without limitation, information in any way concerning or referring to Heat’s
and/or its subsidiaries’ and affiliates’ business methods, business plans,
forecasts and projections, operations, organizational structure, finances,
customers, funding, pricing, costing, marketing, purchasing, merchandising,
sales, products, product information, suppliers, customers, employees or their
compensation, data processing, software and all other information designated by
Heat and/or its subsidiaries and affiliates as “confidential.” Confidential
Information shall not include any information or material that is or becomes
generally available to the public other than as a result of a wrongful
disclosure by (a) a person otherwise bound to the provisions hereof, or (b) any
person bound by a duty of confidentiality or similar duty owed to Heat and/or
its subsidiaries and affiliates.

 

b.     

DUTY OF CONFIDENTIALITY. Executive will maintain in confidence and will not,
directly or indirectly, disclose or use (or allow others to disclose or use) any
Confidential Information belonging to Heat and/or its subsidiaries and
affiliates, whether in oral, written, electronic or permanent form, except as
directed in writing by the Board of Directors of Heat and/or its subsidiaries or
affiliates.

 

c.     

Executive shall deliver forthwith to Heat and/or its subsidiaries and affiliates
as the case may be all original Confidential Information (and all copies
thereof) in Executive’s possession or control belonging to Heat and/or its
subsidiaries and affiliates and all tangible items embodying or containing
Confidential Information.

 

d.     This Agreement is in addition to the confidentiality and other provisions
of any other agreement between the Executive and Heat and/or its subsidiaries
and affiliates.

 

e.     INJUNCTIVE RELIEF. Executive acknowledges that a violation or attempted
violation on Executive’s part of any agreement in this Paragraph 9 will  cause
irreparable damage to Heat and/or its subsidiaries and affiliates, and
accordingly, Executive agrees that Heat and/or its subsidiaries and affiliates
as the case may be shall be entitled as a matter of right to an injunction from
any court of competent jurisdiction restraining any violation or further
violation of such agreement by Executive without the obligation of posting a
bond; such right to an injunction, however, shall be cumulative and in addition
to whatever other remedies that





3




--------------------------------------------------------------------------------

Heat and/or its subsidiaries and affiliates may have.  The existence of any
claim of Executive, whether predicated on this Agreement or otherwise, shall not
constitute a defense to the enforcement by Heat of the covenants contained in
this Agreement.

 

f.    

ASSIGNMENT OF RIGHTS. Executive has disclosed to Heat any and all designs,
intellectual property, software, inventions, discoveries, or improvements
(individually and collectively, “Inventions”) made by Executive as a result or
product of his employment relationship with Heat and/or its subsidiaries and
affiliates. Executive hereby assigns to Heat or its relevant subsidiary or
affiliate without additional compensation the entire worldwide right, title and
interest in and to any such Inventions (whether disclosed or not), and related
intellectual property rights and without limitation all copyrights, copyright
renewals or reversions, trademarks, trade names, trade dress rights, industrial
design, industrial model, inventions, priority rights, patent rights, patent
applications, patents, design patents and any other rights or protections in
connection therewith or related thereto, for exploitation in any form or medium,
of any kind or nature whatsoever, whether now known or hereafter devised. To the
extent that any work created by Executive can be a work for hire pursuant to
U.S. Copyright Law, the parties deem such work a work for hire and Executive
should be considered the author thereof. Executive shall, at the request of Heat
or its relevant subsidiary or affiliate, without additional compensation
execute, acknowledge and deliver to Heat or its relevant subsidiary or affiliate
such instruments and documents as Heat or its relevant subsidiary or affiliate
may require to perfect, transfer and vest in Heat or its relevant subsidiary or
affiliate the entire right, title and interest in and to such inventions. In the
event that Executive does not timely perform such obligations, Executive hereby
makes Heat or its relevant subsidiary or affiliate and its officers his
attorney-in-fact and gives them the power of attorney to perform such
obligations and to execute such documents on Executive’s behalf. Executive shall
cooperate with Heat or its relevant subsidiary or affiliate, upon Heat’s or its
relevant subsidiary’s or affiliate’s request and at Heat’s or its relevant
subsidiary’s or affiliate’s cost but without additional compensation, in the
preparation and prosecution of patent, trademark, industrial design and model,
and copyright applications worldwide for protection of rights to any Inventions.

 

10.    

NON-COMPETE; NON-SOLICITATION.

 

a.    

NON-COMPETE. For a period commencing on the Effective Date of this Agreement (as
defined below) and ending nine months  after the Effective Date of this
Agreement (the “Non-Competition Period”), Executive shall not, directly or
indirectly, either for himself or any other person, own, manage, control,
materially participate in, invest in, permit his name to be used by, act as
consultant or advisor to, render material services for (alone or in association
with any person, firm, corporation or other business organization) or otherwise
assist in any work of a similar nature to his work with Heat for any business
which develops, markets, or sells any biologic or pharmaceutical product that is
based upon heat shock protein-based cancer immunotherapy (collectively, a
“Competitor”).  Nothing herein shall prohibit Executive from being a passive
owner of not more than five percent (5%) of the equity securities of a
Competitor which is publicly traded, so long as he has no active participation
in the business of such Competitor.  Heat and Executive agree that this Section
is in addition to Section 5 of the Employment Agreement.  

 

b.     

NON-SOLICITATION. During the Non-Competition Period identified in Paragraph
10(a) above, Executive shall not, directly or indirectly: (i) induce or attempt
to induce or aid others in inducing anyone working at Heat or its subsidiaries
or affiliates to cease working at Heat or its subsidiaries or affiliates, or in
any way materially interfere with the relationship between Heat or its
subsidiaries or affiliates and anyone working at Heat or its subsidiaries or
affiliates except in the proper exercise of Executive’s authority; or (ii)
induce or in any way materially interfere with the relationship between Heat or
its subsidiaries or affiliates and any customer, supplier, licensee or other
business relation of Heat or its subsidiaries or affiliates. .

 

c.     

SCOPE.  If, at the time of enforcement of this Paragraph 10, a court shall hold
that the duration, scope, area or other restrictions stated herein are
unreasonable under circumstances then existing, the parties agree that the
maximum duration, scope, area or other restrictions reasonable under such
circumstances shall be substituted for the stated duration, scope, area or other
restrictions.

 





4




--------------------------------------------------------------------------------



d.     

INDEPENDENT AGREEMENT.  The existence of any claim or cause of action of
Executive against Heat or any of its subsidiaries or affiliates, whether or not
predicated upon the terms of this Agreement, shall not constitute a defense to
the enforcement of these covenants.

 

e.     

INJUNCTIVE RELIEF.  Executive acknowledges that a violation or attempted
violation on Executive’s part of any agreement in this Paragraph 10 will cause
irreparable damage to Heat and/or its subsidiaries or affiliates, and
accordingly, Executive agrees that Heat and/or its subsidiaries or affiliates
shall be entitled as a manner of right to an injunction from any court of
competent jurisdiction restraining any violation or further violation of such
agreement by Executive without the obligation of posting a bond; such right to
an injunction, however, shall be cumulative and in addition to whatever other
remedies that Heat and/or its subsidiaries or affiliates may have. The existence
of any claim of Executive, whether predicated on this Agreement or otherwise,
shall not constitute a defense to the enforcement by Heat and/or its
subsidiaries or affiliates of the covenants contained in this Agreement.

 

11.     

ARBITRATION.  No dispute between one or more Heat Related Parties and Executive
shall be the subject of a lawsuit filed in state or federal court. Instead, any
such dispute shall be submitted to binding arbitration before the American
Arbitration Association (“AAA”) or, if Heat and Executive agree in a separate
writing, another individual or organization or an individual or organization
that a court appoints. Notwithstanding the above, either Heat or Executive may
file with an appropriate state or federal court a claim for injunctive relief in
any case where the filing party seeks provisional injunctive relief or where
permanent injunctive relief is not available in arbitration. The filing of a
claim for injunctive relief in state or federal court shall not allow either
party to raise any other claim outside of arbitration. It is understood that
both sides are hereby waiving the right to a jury trial.



a.

The arbitration shall be initiated in Durham County, North Carolina and shall be
administered by AAA under its commercial arbitration rules before a single
arbitrator that shall be mutually agreed upon by the parties hereto. If the
parties cannot agree on a single arbitrator, then an arbitrator shall be
selected in accordance with the rules of AAA. The arbitration must be filed
within one year of the act or omission which gives rise to the claim. Each party
shall be entitled to take one deposition, and to take any other discovery as is
permitted by the Arbitrator. In determining the extent of discovery, the
Arbitrator shall exercise discretion, but shall consider the expense of the
desired discovery and the importance of the discovery to a just adjudication.

 

b.

The Arbitrator shall render an award that conforms to the facts, as supported by
competent evidence (except that the Arbitrator may accept written declarations
under penalty of perjury, in addition to live testimony), and the law as it
would be applied by a court sitting in the State of North Carolina. The cost of
arbitration shall be advanced equally by the parties. Any party may apply to a
court of competent jurisdiction for entry of judgment on the arbitration award.

 

c.

PRIOR AGREEMENTS SUPERSEDED.  This Agreement supersedes all previous Agreements
between the Executive and Heat, including the Employment Agreement.  To the
extent that there is any conflict between this Agreement and any earlier
agreement between Heat and Executive, this Agreement governs.

 

12.     

SUCCESSORS.

 

a.     

This Agreement is personal to Executive and shall not be assignable by
Executive.




b.     

This Agreement shall inure to the benefit of Heat and its successors and
assigns. Heat may assign this Agreement to any successor or affiliated entity,
subsidiary, sibling, or parent company, provided that such assignee is
financially qualified to fulfill obligations hereunder and in the event of such
assignment, Heat agrees to guarantee all obligations hereunder.





5




--------------------------------------------------------------------------------

13.     MISCELLANEOUS

 a.     

 Executive shall notify Heat of any and all employment or other compensated work
he obtains during the period from the Effective Date of this Agreement through
and including December 31, 2015.




b..     

This Agreement shall be governed by and construed in accordance with the laws of
the State of North Carolina, without reference to the principles of conflict of
laws. The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect.  This Agreement contains the full and complete
understanding between the parties hereto and supersedes all prior
understandings, whether written or oral, pertaining to the subject matter
hereof. This Agreement may not be amended or modified otherwise than by written
agreement executed by Executive and by the designated representative of the
Board.

 

c.     

All notices and other communications hereunder shall be in writing and shall be
given by hand delivery or, by reputable overnight courier (such as Federal
Express or UPS), by facsimile, or by e-mail to such address as either party
shall have furnished to the other in writing in accordance herewith. Notice may
be given to Heat or Executive as follows:




 

 

For Heat:

For Executive:

 

 

 

 

801 Capitola Drive

Durham, NC 27713

1083 Burning Tree Drive

Chapel Hill, NC 27517




 

 

With a Copy to:

With a copy to:

 

 

Gracin & Marlow, LLP

The Chrysler Building

405 Lexington Avenue, 26th Floor

New York, New York 10174

Attention: Leslie Marlow, Esq.

The Worm Law Firm, PC

4706 St. Thomas Place

Raleigh, NC  27612

Attention:  Kathleen N. Worm, Esq.




d.     

The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement.

 

e.     

The failure of either party to insist upon strict compliance with any provision
of this Agreement, or the failure to assert any right either party may have
hereunder, shall not be deemed to be a waiver of such provision or right or any
other provision or right of this Agreement.

 

f.     

Executive may revoke the Release during the seven-day period following his
execution of the Release.  He may do so by providing written notice to Heat of
his decision to revoke the Release which must be received by Heat prior to the
eighth day. This Agreement shall become effective on the eighth day after the
Executive executes the Release attached as Exhibit A to this Agreement, provided
the Executive does not exercise his right to revoke the Release (“Effective
Date”).  If Executive revokes the Release during such seven-day period, this
Agreement shall not become effective.





6




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Executive has hereunto set Executive’s hand and, pursuant to
the authorization from its Board of Directors, Heat has caused these presents to
be executed in its name on its behalf, all as of the day and year first above
written.







HEAT BIOLOGICS, INC.,
a Delaware corporation

 

 

EXECUTIVE




 

 

 

 

 

By:

/s/ Jeffrey Wolf

 

 

/s/ Matthew Czajkowski

 

Jeffrey Wolf

 

 

Matthew Czajkowski

 

 

































7




--------------------------------------------------------------------------------




EXHIBIT A

RELEASE

 

This Release dated as of March 9, 2015, between Matthew Czajkowski, an
individual (the “Executive”), and Heat Biologics, Inc. (“Heat”), a Delaware
corporation, recites and provides as follows:

 

WHEREAS, Executive serves or served as the Chief Financial Officer of Heat and
as an officer and director of certain of  its subsidiaries pursuant to an
Employment Agreement dated May 15, 2013, as amended on May 1, 2014 (the
“Employment Agreement”); and

 

WHEREAS, Executive and Heat desire to terminate the Employment Agreement and
Executive has resigned his employment with Heat, its subsidiaries and his
 membership on the board of directors of Heat’s subsidiaries; and

 

WHEREAS, Heat and Executive have reached agreement on all matters relating to
the employment of Executive by Heat and its subsidiaries, and the termination of
his Employment Agreement with Heat and its subsidiaries; and his membership on
the board of directors of Heat’s subsidiaries; and

 

WHEREAS, Heat and Executive have set the terms and conditions of their agreement
in the Severance Agreement dated March 9, 2015 (“Severance Agreement”) to which
this Release is Exhibit A; and

 

WHEREAS, the Severance Agreement obligates Executive to execute this Release.

 

NOW, THEREFORE, based upon their mutual promises and other good and valuable
consideration contained in the Severance Agreement, Executive agrees as follows:

 

1.

In consideration of Heat’s undertakings contained in the Severance Agreement to
which Executive is not otherwise entitled, Executive releases Heat, its
affiliates, subsidiaries, divisions, agents and related parties and their
respective principals, owners (direct or indirect), members, directors,
officers, agents, servants, employees, parties, attorneys and other
professionals, successors and assigns (collectively, the “Heat Related Parties”)
from, and promises not to sue Heat and/or any of the other Heat Related Parties
for or in respect of, any and all claims, charges, complaints, liabilities,
obligations, promises, agreements, damages, actions and expenses (including
attorney’s fees and costs) of any nature whatsoever, known or unknown, which
Executive now has or claims to have against Heat and/or any of the other Heat
Related Parties jointly, severally or singly from the beginning of time to the
date of this Agreement, including, without limitation, claims relating to
Executive’s employment with Heat or the termination of his employment, claims
based in contract, tort, constitutional, statutory or common law, and claims
under any federal, state, or local statute, order, law or regulation, governing
terms or conditions of employment, including but not limited to wages, benefits
or discrimination in employment on the basis of any protected
characteristic.  This release applies to rights and claims arising under the
National Labor Relations Act, Age Discrimination in Employment Act of 1967 (29
U.S.C. §§621, et seq.), Title VII of the Civil Rights Act (“Title VII”), the
Americans with Disabilities Act (“ADA”), Genetic Information Nondiscrimination
Act of 2008 (“GINA”), Uniformed Services Employment and Reemployment Rights Act
(“USERRA”), the Employee Retirement Income Security Act (“ERISA”) (excluding any
claims for accrued, vested benefits), the North Carolina Fair Employment
Practice Act (“FEPA”), and the North Carolina Wage Act.  This release does not
release Heat or Heat Related Parties from obligations under the Severance
Agreement.

 














































































































































































































































































































































































--------------------------------------------------------------------------------






2.

Notwithstanding Paragraph 1 of this Release, Executive may bring a claim for
breach of the Severance Agreement.  If any claim covered in Paragraph 1 of this
Release, other than for a breach of the Severance Agreement or to enforce his
rights under the Severance Agreement, is brought by Executive, to the greatest
extent permitted by applicable law, Heat and/or the other Heat Related Parties
shall be entitled to its and/or their attorney’s fees and costs upon prevailing
on such claim.

 

3.  

Executive acknowledges the following:

 

a.  

He has read and understands this Release and the Severance Agreement;

 

b.  

Before executing this Release and the Severance Agreement, he has been offered
at least 21 days to consider his rights and obligations under this Release and
the Severance Agreement;

 

c.

The period of time he has to consider his rights and obligations under this
Release and the Severance Agreement is reasonable;

 

d.   

Before executing this Release and the Severance Agreement, Heat advised him in
writing to consult with an attorney and he has done so;

 

e.  

He has knowingly and voluntarily elected to enter into this Release and the
Severance Agreement and releases Heat from any and all claims, subject to the
stated limitations in this Release, in exchange for valuable consideration which
is in addition to anything of value to which he is already entitled;

 

f.

The Release constitutes a waiver of all rights and claims he may have under the
Age Discrimination in Employment Act of 1967 (29 U.S.C. §§621, et seq.);

 

g.   

This Release does not waive any rights or claims by Executive that may arise
after this Release is finally accepted and executed; and,

 

h.  

For a period of seven days following the execution of this Release and the
Severance Agreement, Executive may revoke this Release and the Severance
Agreement by sending written notice of same to Heat, addressed to Mr. Jeffrey
Wolf, 801 Capitola Drive, Durham, North Carolina 27713.  For the revocation to
be effective, Heat must receive the written notice by not later than the close
of business on the seventh day after Executive signs this Release.  This Release
shall not become effective or enforceable until this seven-day revocation period
has expired without Executive having exercised his right to revoke.




i.

Nothing in this Release and Severance Agreement is intended to, or shall,
interfere with Executive’s rights under federal, state, or local civil rights or
employment discrimination laws (including, but not limited to, Title VII, the
ADA, the ADEA, GINA, USERRA, or their state or local counterparts) to file or
otherwise institute a charge of discrimination, to participate in a proceeding
with any appropriate federal, state, or local government agency enforcing
discrimination laws, or to cooperate with any such agency in its investigation,
none of which shall constitute a breach of this Release and Severance Agreement.
Executive shall not, however, be entitled to any relief, recovery, or monies in
connection with any such action, charge or proceeding brought against Heat
and/or the other Heat Related Parties, regardless of who filed or initiated any
such complaint, charge, or proceeding.




  





2




--------------------------------------------------------------------------------







 

HEAT BIOLOGICS, INC.,
a Delaware Corporation

 

 

EXECUTIVE

 

 

 

 

 

By:

/s/ Jeffrey Wolf

 

 

/s/ Matthew Czajkowski

 

Jeffrey Wolf

 

 

Matthew Czajkowski

 













STATE OF NORTH CAROLINA:




COUNTY OF _________:







On the ____ day of March, in the year 2015 before me, the undersigned,
personally appeared Jeffrey Wolf, personally known to me or proved to me on the
basis of satisfactory evidence to be the individual whose name is subscribed to
the within instrument and acknowledged to me that he executed the same in his
capacity and with the authority of Heat Biologics, Inc., and that by his
signature on the instrument, the corporation upon which the individual acted
executed the instrument.

 







 

 

Notary Signature

 













 STATE OF NORTH CAROLINA:




COUNTY OF _________:

 

 

On the ____ day of March in the year 2015 before me, the undersigned, personally
appeared Matthew Czajkowski, personally known to me or proved to me on the basis
of satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument the individual executed
the instrument.

 







 

 

Notary Signature

 




 





3


